Case 3:17-cr-00622-FAB Document 1786-1 Filed 03/22/19 Page 1of8

3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
GROUPS B and C
Attendance Sheet - Status Conference 3/22/2019

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

Dft. Defendant SIGNATURE
Riese
1 Sadid Medina-Rivera |RICARDOIZURIETA 76°
LZ ) |
2 Jorge Molina-Larrion MICHAEL CORONA by, toy
TF \\

A * j
3 Yamil Vazquez-Rivera DAVID ROMAN J. Qu J W Tayo
4 Felipe Narvaez-Colon RAFAEL CASTRO-LANG

Fe
5 Samuel Arce-Ayala BENITO RODRIGUEZ-MASSO,, f
Rtn Ger

6 William J. Diaz-Rodriguez |RAMONMUNIZ /“ ‘ ~ YA ly

Yep
7 Carlos J. Nazario-Lopez KEHYLIS VAZQUEZ \ I’BH SS |
g Luis G. Ayala-Garcia | JOSE souave eh fe /

v . 7

9 Joshua Mendez-Romero JOSE L. NOVAS (\
10 Jose J. Romero-Bonilla MIRIAM RAMOS-GRATEROLES h | wh Z ;
11 Jonathan Milan-Rodriguez | SONIA TORRES
12 Giovanni Ortiz-Soto JULIO GIL-DE LAMAD,

 

¢

 

 

 

 
Case 3:17-cr-00622-FAB Document 1786-1 Filed 03/22/19 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 Richard A. Franco-Perez RICHARD ee ty onus ~

14 | Wilfredo Rojas-Suarez | HUMBERTO cvzmas| on
15 Roberto Ortiz-Toro JASON GONZALEZ

16 Jaime L. Martinez-Vargas / RUBEN CEREZO A. 7 ah an

Lee" —

17 Joel J. Ayala- Velazquez
18 Omar J. Nieves-Perez. | RAYMOND oat | ;

19 | Jose R. Jimenez-Echevarria | ALLAN RIVERA-FERNANDEZ Vx
20 Phillip Garcia-Osorio OVIDIO ZAYAS

21 Julio Rojas-Suarez MELANIE canaute { (| (\ andr—

he ey -

22 Carlos M. Colon Cruz SHEPA

23 George M. Franco-Perez MANUEL ae TOAN

24 Nelson Rivera-Maldonado | LAURA MALDONADO

25 Angel L. Pagan-Torres GUILLERMO MACARI

 

 

26

 

Ernesto Jimenez-Candelario

 

 

 
Case 3:17-cr-00622-FAB Document 1786-1 Filed 03/22/19 Page 3 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27 | David F. Nieves-Davila | VICTOR RAMOS-RODRIGUEZ Dia we )
28 | Hector E. Martinez-Garcia | ALEX ROSA Y. A
29 Angel R. Cruz-Vazquez THOMAS LINCOLN
30 | Edgar E. Aristud-Maysonet cronies
31 Miguel A. Martinez- FRANCISCO REBOL in
Candelario
3:17-cr-00622(FAB) USAv. eee et al
GROUPS D and E
Dft. Defendant SIGNATURE _. '
32 Juan P. Marrero-Diaz _| LUIS RIVERA-RODRIGUEZ (in | —
Lune
33 _| Angel L. Morales-Hernandez | JAVIER MORALES Ws i
34 Erick Y. Soto-Perez
35 Jose A. Mendez-Ruiz
CAS
36 | Andres Medina-Maldonado .
ALFREDO UMPIERRE (Lee ee Covening >
yh fN Wy
37 Joel Rosario-Martinez WP) al i

 

 

 

ALFREDO UMPIERKE/ “Lee Md nde Gveute >

 
Case 3:17-cr-00622-FAB

Document 1786-1 Filed 03/22/19 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38 Eliezer Rivera-Reyes JUAN NIEVES-CASSAS ARS
39 Bryan M. Camacho-Baez C7
40 Jose D. Nieves-Ramos KENDYS PIMENTEL
Al Alexie Lopez-Robles VICTOR RAMOS Poa hk
42 Carlos Lopez-Orria JOSE OLMO
Lh beh’,
43 Raul Viguera-Soto ERNESTO HERNANDEZ-MILAN
=
44 Felix O. Ortiz-Rodriguez MARITZA TorRES 2p
45 Andres D. Reyment-
Rodriguez JOSEPH BOUCHER
46 Abimael Narvaez-Rosa LYDIA LIZARRIBAR 1) ) ALA
Fr rte Adan 7
? C7
47 Jose L. Cintron-Aponte 2 oa <
MANUEL MORALES-SCHMIDT
Ww bobul pee thy eal
48 Janey Fontan-Otero “ Frere a qe
JOSE ROMO-MATIENZO L
50 Frankie Ortiz-Soto hat \N
CARLOS SANCHEZ
51 Wilberto Guzman-Robles J | che
FRANCISCO ADAMS, 7
52 Juan G. Perez-Rivera
JUAN MASINI Ven. AA,

 

 

53

 

Andres Baez-Ramos

 

LAs

 

 
Case 3:17-cr-00622-FAB Document 1786-1 Filed 03/22/19 Page 5of8

 

54 | Nelson Gonzalez-Gonzalez | JESUS RIVERA-DELGADO

 

55 | William Reyes-Garrastegui | WILFREDO DIAZ te i a

 

56 Rafael A. Ramos-Marin THOMAS TREBILCOCK

 

 

—_— re

\

 

 

 

 

57 Pedro Orraca-Matos RAYMOND SANCHEZ-MACED BON

 

oF
3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
GROUP F
Dft. Defendant SIGNATURE ,

 

 

L }

 

 

58 | Francisco Maysonet-Morales | MARIO CARRILLO f Tq

 

59 | Angel O. Pagan-Torres | JORGE pivera-brriz oy % Cm

 

Zo
60 Jaime Henriquez-Santiago | RAMON GARAY (\ : J : A a

 

61 Luis Erazo-De Jesus LUIS GUZMAN-DUPONT

 

62 | Carlos J. Nieves-Perez_ | CARLOS CALDERON- GARNIER; Ke OLE

 

\\

|
63 Abnel H. Berrios-Natali GIOVANNI CANINO by pas = —

 

 

64 Francisco Salas-Rios TIM BOWER oe €, (

 

 

65 Christian Guzman-Colon JORGE MALDONADO-RIOS _/

 

 

 

1. W00 (3,

 

 

\
Case 3:17-cr-00622-FAB

Document 1786-1 Filed 03/22/19 Page 6 of 8

 

RAFAEL ANGLADA LE A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66 Pedro Crespo-Beauchamp
67 Juan E. Freites-Torres JORGE GERENA
68 Luis M. Pantoja-Cruz GUARIONEX LANDRAU
69 | Harold L. Abolafia-Borrero | LILLIAN MIRANDA
3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
GROUPS G and H
Attendance Sheet - Status Conference 10/12/2018
Dft. Defendant SIGNATURE
70 | Christopher J. Nieves-Perez_| JAVIER MICHEO 1 a Sait
71 Jean C. Torres-Soto DIANA LOPEZ-FELICIANG ~~///,__
v = AKAN
i ney Nee 7
72 Daniel F. Velez-Ortiz EDGAR L. SANCHEZ-MERCADO
73 | Felix J. Alvarado-Ortega | JUAN A. ALBINO-GONZALEZ <=
74 Juan F. Velez-Cedeno FERNANDO OMAR ZAMBRANA-AVILES
/, 4
[U4 Noe Pate bpe_
75 Jorge L. Negron-Cruz M GELA TIRADO
j / ix - if\
| J /
76 Jose L. Jimenez-Candelario IC RMEN MODOVAR
a
77 Luis A. Monzon-Ocasio HECTOR J. pAUHATKE RM LEZ.

 

 

 

 
Case 3:17-cr-00622-FAB Document 1786-1 Filed 03/22/19 Page 7 of 8

 

 

 

 

 

 

 

 

 

 

 

\

 

 

 

 

 

 

?
78 Jose M. Oyola IAN CARLOS GARCIA-FERRERAS fe
>
79 Jose A. Robles-Santiago LUIS A. RODRIGUEZ-MUNOZ a SSS
80 Emanuel Rivera-Alvarez JOSE B. VELEZ-GOVEO md ~ ~/

i: i a
$l Jovanni Torres-Lopez : /
82 | Jaime J. Valentin-Rodriguez ee x t

fe
83 Hector X. Ortiz-Errazo JOHNNY vest { _ a /
84 Angelita Bravo-Garcia ROBERT MILLAN Sh le —
85 | Angel A. Jimenez-Candelario
86 Luis A. Ortiz-Olivera SAUL ROMAN- SANTIAGO wf / a
87 Juan E. Rivera-Serrano ANITA HILL
7 .
88 | Fernando Montanez-Garcia | LUZ M. RIOS-ROSARIO _ gl Koff A
89 Brandon J. Cruz-Verges WILFREDO RIOS-MENDEZ J
Sw k tex, nae
90 Rolando Cotto-Ortega MARTA T. REY-CACHO (
91 Hector Quintana-Figueroa | EMILIO F. MORRIS-ROSA LL ~
92 Juan C. Perez-Rivera DAVID J. COLON- ALMENAS A Ys 4 VG J Zt pr as
~)
93 Jose C. Mojica-Torres ROSA BONINI # =. a oD DY

 

 

 

 
Case 3:17-cr-00622-FAB

Document 1786-1 Filed 03/22/19 Page 8 of 8

 

 

 

 

  

 

 

  

 

 

 

 

 

y

 

 

 

94 Hector Mendez ISRAEL O. ALICEA
95 Jean C. Del Valle-Rosa JULIO CESAR ALEJANDRO
aT
|

96 | Jeremy A. Barreto-Berrios | DAVID RAMOS-PAGAN ;
97 Juan L. Reca-Santiago JOSE ARCE-DIAZ
98 Gabriel Sedeno-Aponte JORGE L. ARMENTEROS
99 Jose A. Ortiz-Olivera EDUARDO FERRER 4, Fa :
100 Felix J. Ortiz JOSE G. PEREZ ” Wz.
101 Nasain Ortiz-Nieves DIEGO H. ALCALA : A
102] Roberto C.Rosa-Perez | YASSMIN GONZALEZ u ann 4A

Fail
103 Pedro Alvino-Colon | IRMA R. VALLDEJULI Bore Viale

if

104 Carlos J. Santos-Velez

 

 

  

 

 

MARIE L. CORTES fo AA
/
